                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 NAV TECHNOLOGIES, INC.,
                                                    MEMORANDUM DECISION AND ORDER
         Plaintiff,                                 DENYING MOTION FOR A
                                                    PRELIMINARY INJUNCTION AND
 v.                                                 DISSOLVING TEMPORARY
                                                    RESTRAINING ORDER
 JANTZEN FUGATE,
                                                    Case No. 2:21-cv-00356-JNP
         Defendant.
                                                    District Judge Jill N. Parrish


         Before the court is Nav Technologies, Inc.’s motion for a preliminary injunction against its

former employee, Jantzen Fugate. The court held an evidentiary hearing on the motion on July 6

and 7, 2021. The court DENIES the motion.

                                       FINDINGS OF FACT

      1. Nav is a company that operates a website marketed to small business owners.

         Entrepreneurs can log on to the website, enter their information, and be matched with

         lenders willing to offer business loans. Presumably, Nav receives a commission for

         matching lenders with borrowers, but the parties did not present explicit evidence on this

         point.

      2. Nav’s website also contains links to other companies that provide services to small

         businesses, including credit cards, website development, on-line sales tools, incorporation

         services, and legal services. If a small business owner clicks one of these links and

         purchases a product, Nav receives a commission.
3. The Nav website also offers free credit reports and free tools to help small businesses to

     improve their credit scores. Nav offers these services for free in order to promote traffic to

     its website and to build good will with small business owners.

4.   Fugate started a company called Business Loan Broker Academy (BLBA). The company

     sold training to individuals who wanted to either become a business loan broker or improve

     their skills as a broker. A business loan broker helps small businesses find lenders willing

     to extend a loan. Fugate was essentially the only employee of BLBA and provided all of

     the training and mentorship provided through the company. BLBA operated through the

     web address businessloanbrokeracademy.com.

5. In March 2019, Fugate licensed the web domain name BusinessLoanBroker.com.

6. Around July 2019, Nav began negotiations with Fugate to acquire BLBA. During these

     negotiations, Fugate disclosed to Nav his rights to the BusinessLoanBroker.com web

     domain. Fugate also disclosed his idea to develop a directory of reputable business loan

     brokers that small business owners could consult when choosing a broker. Fugate proposed

     using the BusinessLoanBroker.com web domain to host the broker directory as well as

     other content relevant to business financing.

7. In November 2019, Nav and Fugate came to an agreement regarding the purchase of

     BLBA. Because Fugate was the face of BLBA, it was important to Nav that Fugate

     continue to operate BLBA after the acquisition. Accordingly, Nav asked Fugate to manage

     BLBA as a Nav employee after the purchase. Nav negotiated a relatively low initial

     purchase price and a relatively high salary and bonus structure to incentivize Fugate’s

     continued involvement with BLBA.




                                               2
8. The acquisition of BLBA was memorialized through three separate contracts signed by

   Nav and Fugate on or around the same date in November 2019. The first contract was the

   Asset Purchase Agreement (Purchase Agreement). The Purchase Agreement required Nav

   to pay Fugate $75,000 and to transfer 9,932 shares of Nav’s common stock to Fugate on

   the closing date. The contract stipulated that the stock had a value of $2.5171 per share, or

   approximately $25,000. The Purchase Agreement listed the assets that Fugate was

   transferring to Nav as part of the purchase of BLBA, including five domain names. The

   domain name, BuisinessLoanBroker.com, was not included in the list of domain names

   included in the transfer of assets.

9. The second contract was the Employment Agreement. The Employment Agreement

   provided that Fugate would receive an annual salary of $170,000. This contract also

   provided for much larger bonuses to be paid to Fugate if BLBA achieved certain net

   revenue goals during its first three years of Fugate’s employment. The Employment

   Agreement stated that Fugate was an at-will employee. But if Fugate quit his position for

   “good reason” or if Nav terminated his employment without “cause” within the first two

   years of the contract, and if he signed a release of claims, Fugate was entitled to severance

   payments calculated from his annual salary, any earned bonuses, and employee benefits

   for a period of time.

10. The third contract was the At Will Employment, Proprietary Information, Invention

   Assignment, Noncompetition and Arbitration Agreement (At-Will Agreement). This

   contract was a generic employment contract that Nav required all of its employees to sign.

   The At-Will Agreement contained a covenant not to compete. This provision stated that

   during the period of his employment and for 12 months after the termination his



                                            3
   employment relationship, Fugate could not be an employee of, operate, manage, or affiliate

   with any business “in direct competition with or otherwise substantially similar to [Nav’s]

   business.”

11. Around the same time that Fugate signed these contracts, Nav paid him $75,000 as part of

   the purchase price of BLBA. But Nav did not transfer its shares to Fugate. In January 2021,

   about 14 months after the closing date for Nav’s purchase of BLBA, a Nav employee

   contacted Fugate and requested that he sign an “Adoption Agreement” so that Nav could

   transfer 9,932 shares of Nav’s common stock to him as part of the purchase price. Fugate

   did not sign the Adoption Agreement and Nav did not transfer the shares to him. He

   testified that he did not sign the Adoption Agreement because Nav’s share price had fallen

   and he believed that he was entitled to more shares of stock to equal the $25,000 value

   specified in the Purchase Agreement.

12. On December 10, 2020, Fugate’s supervisor, Joel Jensen, expressed concerns about

   Fugate’s job performance. Jensen stated to Fugate that he was not responsive to emails or

   requests to provide videos, that too much of his calendar was marked off as unavailable,

   that he was not responding to BLBA inquiries promptly, and that he was not completing

   required internal reports. Fugate responded that he would fix most of the areas of concern

   articulated by Jensen.

13. As part of his employment duties with Nav, Fugate administered a Facebook group to

   promote BLBA. On December 9, 2020, Fugate posted a picture of himself with two other

   individuals. The caption to the picture read: “Big. Things. Happening for these guys.”

   Jensen, saw the Facebook post on December 15, 2020, and asked whether Fugate had

   travelled the prior week. Fugate responded that he had gone to Louisiana to do some



                                            4
   training for a company called Pro Finance. Fugate represented that he did not provide the

   training on behalf of Nav, but that he was providing the training on his own behalf. Jensen

   expressed some frustration that Fugate had not preauthorized the trip with Nav. He

   disagreed with Fugate’s representation that he could perform trainings on his own behalf

   because his “non-compete is related to all things business finance and brokering.”

14. At the evidentiary hearing, Fugate testified that he had provided credit repair training to

   Pro Finance. He further represented that even though he had provided the training of his

   own accord, he posted the picture on the BLBA Facebook group because it created the

   impression that he was a hands-on trainer to individuals who may be interested in

   purchasing business loan broker training from BLBA. Fugate testified that he did not state

   in the post that he was providing credit repair services training on his own behalf because

   he wanted to “paint an illusion” that would entice individuals to pay for BLBA training.

15. In April 2021, Fugate informed Jensen that he did not intend to stay with Nav past

   November, the two-year anniversary of his employment with the company. He stated that

   he felt that Nav had not supported his efforts at BLBA and that he had not earned the

   bonuses that he had anticipated. Fugate said that he wanted to begin the process of turning

   over the management of BLBA to another Nav employee. Jensen stated that he was fine

   with teeing up a transfer of BLBA to another Nav employee. But Jensen also expressed

   frustration with the low level of effort that Fugate was putting into BLBA. For example,

   Jensen asserted that Fugate had not been recording new course videos or producing other

   “deliverables” for BLBA. Jensen asked whether he could count on Fugate to “step up

   through November” or whether he was just biding his time.




                                            5
16. On May 19, 2021, Nav fired Fugate. Nav offered Fugate six weeks of severance pay if he

   signed a Separation and Mutual Release Agreement. Fugate declined to sign the document.

17. Also on May 19, 2021, Fugate created a Facebook group titled Business Loan Broker.com.

   Many of the individuals that signed on as members of this new Facebook group were also

   BLBA members. On May 24, 2021, Fugate posted the following message to the group:

   “MAJOR ANNOUNCEMENT COMING THIS WEDNESDAY @ 9EST.” On May 29,

   2021, Fugate posted a new message: “Because I’ve been sent a Cease and Desist letter in

   regards to this group being created, I’ll be postponing my announcement. Stay tuned, it’s

   getting spicy.” On May 29, 2021, Fugate changed the privacy setting of the group from

   public to private. Fugate did not make any other posts to the group.

18. At the evidentiary hearing, Fugate testified that he had intended to announce the creation

   of a free business loan broker directory. But because of a cease-and-desist letter he had

   received from Nav, he had decided to stop all efforts to promote the new Facebook group.

19. On June 8, 2021, Fugate emailed an invoice to Titanium Capital Solutions, a BLBA

   member, requesting payment of $5,000. Fugate testified that the invoice was for providing

   leads for credit repair services as well as well as helping Titanium to develop its credit

   repair services. Fugate also stated that he was helping Titanium to set up other product

   offerings to small businesses, including entity formation, business plan creation, and

   website creation.

20. On June 10, 2021, Nav filed a lawsuit against Fugate, alleging causes of action for breach

   of contract, trademark infringement, and cybersquatting. On the same day, Nav moved for

   a temporary restraining order (TRO) and for a preliminary injunction.




                                            6
   21. On June 23, 2021, the court held a hearing on Nav’s request for a TRO. At the hearing, the

       parties indicated that they had agreed to a enter a stipulated TRO in order to give Fugate

       time to hire an attorney.

   22. On July 6 and 7, 2021, the court held evidentiary hearings on Nav’s request for a

       preliminary injunction.

                                        CHOICE OF LAW

       There are three separate choice of law clauses at issue in this case. The Purchase Agreement

contains a Delaware choice-of-law clause. The Employment Agreement contains a Utah choice-

of-law clause. Finally, the At-Will Agreement contains a Pennsylvania choice-of-law clause.

Because Nav seeks to enforce the non-compete clause contained in the At-Will Agreement, it

argues that the court should apply Pennsylvania law for the purposes of its motion for a preliminary

injunction. But the parties concede that all three contracts should be interpreted together because

they were signed contemporaneously and were intended to be part of a single agreement between

Nav and Fugate regarding the sale of BLBA and Fugate’s continued involvement with this

enterprise. This raises the question of whether each contract should be governed by a different

state’s law or whether the law of one of the states should govern all of the contracts.

       Additionally, Fugate argued that this court should not follow the choice of law provision

in the At-Will Agreement because the contract was between a Utah company and a Utah employee

for work principally performed in Utah. Fugate asserted, without citation, that without a

discernable connection to Pennsylvania, the choice-of-law provision should not control.

       Given the lack of briefing on the choice-of-law issue, and because the parties have not

pointed to any material differences between Delaware, Pennsylvania, and Utah law that would

affect the outcome of this motion, the court declines to take up the choice-of-law issue at this stage



                                                  7
of the litigation. The court therefore cites Delaware, Pennsylvania, and Utah substantive law

throughout this Order.

       The court applies Tenth Circuit law to determine the appropriate standard for granting a

preliminary injunction.

                                            ANALYSIS

       To obtain a preliminary injunction, the moving party must establish: “(1) a substantial

likelihood of success on the merits; (2) irreparable harm to the movant if the injunction is denied;

(3) the threatened injury outweighs the harm that the preliminary injunction may cause the

opposing party; and (4) the injunction, if issued, will not adversely affect the public interest.” Gen.

Motors Corp. v. Urban Gorilla, LLC, 500 F.3d 1222, 1226 (10th Cir. 2007). “[A] preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S.

968, 972 (1997) (citation omitted); accord Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th

Cir. 2005) (“As a preliminary injunction is an extraordinary remedy, the right to relief must be

clear and unequivocal.” (citation omitted)).

       Nav must first show a substantial likelihood that it will ultimately prevail on its claims

against Fugate. Nav asserted three causes of action in its complaint: breach of contract, trademark

infringement, and cybersquatting. But Nav based its motion for a preliminary injunction

exclusively on its claim for breach the non-compete clause of the At-Will Agreement. Nav argues

that Fugate has (or will) breach this clause in two ways. First, it asserts that Fugate improperly

competed by providing credit repair consulting services to Pro Finance and Titanium Capital.

Second, Nav contends that Fugate’s creation of the BusinessLoanBroker.com Facebook group

indicates that he plans to compete with Nav in the future. Fugate argues that Nav has not shown a



                                                  8
substantial likelihood that it will prevail on its breach of contract claim. Additionally, he asserts

that Nav will not prevail on its contract claim because Nav breached the overarching agreement

between the parties first by failing to transfer the stock to Fugate and by failing to provide

severance pay and other employee benefits upon his termination.

I.     CONSULTING SERVICES

       Fugate provided credit repair consulting services to both Pro Finance and Titanium Capital.

He testified that he was helping these two companies to develop credit repair service offerings to

small businesses seeking loans. Fugate also sold sales leads for credit repair services to Titanium

Capital and helped it to develop other product offerings to small businesses such as entity

formation and website development. These consulting services were provided both during

Fugate’s employment with Nav and shortly after his termination.

       Nav argues that these consultation services violated the non-compete clause of the At-Will

Agreement. Through this clause, Fugate agreed that during his employment and for a period of 12

months after his separation from Nav, he would not

               (i) serve as a partner, employee, consultant, officer, director,
               manager, agent, associate, investor, or (ii) directly or indirectly,
               own, purchase, organize or take preparatory steps for the
               organization of, or (iii) build, design, finance, acquire, lease,
               operate, manage, invest in, work or consult for or otherwise affiliate
               [himself] with any business, (a) in direct competition with or
               otherwise substantially similar to [Nav’s] business or (b) any other
               line of business in which [Nav] was engaged at any time during [his]
               employment with [Nav]. 1




1
  This is merely part of a particularly long run-on sentence filled with a jumble of dependent
clauses and extended lists. The At-Will Agreement contains many similar sentences. The court
struggled to construe the various portions of the provision on which Nav relies in a way that made
sense. Subsection (iii)(b) is particularly confusing, if not unintelligible. Accordingly, the court
confines its analysis to subsection (iii)(a) of the At-Will Agreement. The court further notes that
any ambiguities may be construed against the drafter, which, presumably, is Nav. See Wert v.
                                                 9
The evidence shows that Fugate served as a consultant for two businesses during the term of the

non-compete clause: Pro Finance and Titanium Capital. Thus, the question before the court is

whether either of these companies directly compete with or are substantially similar to Nav. 2

       Fugate testified that Pro Finance was primarily in the business of providing credit repair

services for a fee. Fugate also testified that Titanium Capital was in the process of establishing a

credit repair service to sell to small businesses. Nav also provides credit repair services to its

members. But unlike Pro Finance and Titanium Capital, Nav provides its services for free in order

to garner the good will of its members. Because Nav does not charge for its credit repair services,

it does not appear that Pro Finance or Titanium Capital are “in direct competition” with it.

       This leaves the question of whether these two companies are “substantially similar” to Nav

and its free credit repair service. There are, of course, some undeniable similarities. Nav, Pro

Finance, and Titanium Capital all help small business owners to improve their credit scores to

access financing. But the evidence presented during the hearing shows that Pro Finance and

Titanium Capital directly profit from selling this service. Nav provides this service for free as an

added bonus to small business owners to supplement its core business activity—matching

entrepreneurs with lenders. The term “substantially similar” is inherently imprecise. Thus, the

question of whether Pro Finance and Titanium Capital are engaged in a business that is

substantially similar to Nav’s business is a question for the factfinder after considering all of the

relevant evidence. See Laughlin v. Baltalden, Inc., 159 A.2d 26, 27–28 (Pa. Super. Ct. 1960)



Manorcare of Carlisle PA, LLC, 124 A.3d 1248, 1260 (Pa. 2015); Brady v. Park, 445 P.3d 395,
410 (Utah 2019).
2
 The parties focused on the question of whether Fugate’s consulting services competed with or
were substantially similar to Nav’s business. But the non-compete clause does not prohibit
competing consulting services; it prohibits Fugate from providing any consulting services to a
competing business.

                                                 10
(question of whether a builder breached a contract to build a house that was “substantially similar”

to sample house was properly presented to the jury); KB Squared LLC v. Mem’l Bldg. LLC, 442

P.3d 1168, 1175 (Utah Ct. App. 2019) (“Whether a party performed under a contract or breached

a contract is a question of fact.”). At the evidentiary hearing, Nav presented only sparse evidence

on this question. More discovery and, perhaps, expert testimony could shed more light on this

issue. But at this stage of the litigation, Nav has not shown a reasonable probability of prevailing

on its credit repair services claim. See Planned Parenthood Ass'n of Utah v. Herbert, 828 F.3d

1245, 1257 (10th Cir. 2016) (concluding that the plaintiff had not established a substantial

likelihood of success on one of its claims due to the absence of evidence in the record supporting

the claim).

         Fugate also testified that Titanium Capital provides other services to small businesses,

including business entity formation, website services, and business plan formation. Although Nav

does not provide any of these services, its website has links to partner companies that do. If a Nav

customer clicks on one of these links and purchases one of these services, Nav receives a

commission. Titanium Capital does not directly compete with Nav on this front because Nav does

not provide any of these services. Nor does it appear that Titanium Capital’s business model—to

provide services to small businesses—is substantially similar to Nav’s business model—to

advertise the services of other companies in exchange for a commission.

         Finally, Fugate testified in passing that Titanium Capital helps business owners to get

financing. Based upon this brief statement, it is difficult to know whether Titanium competes with

Nav, whether Titanium Capital is a “lender partner” that operates in conjunction with Nav, 3 or

whether Titanium Capital provides a service that differs from the services that Nav provides to


3
    Nav presented evidence that Titanium Capital is a “Nav BLBA partner.”

                                                11
small businesses. Indeed, Nav’s corporate representative testified that “[t]here’s not another

company just like Nav and so it’s kind of a proprietary position we hold in the market,” suggesting

that it did not have true competitors or peers in the business loan marketplace. Given the lack of

evidence regarding Titanium Capital’s business model, Nav has not carried its burden of showing

that it directly competes with or is substantially similar to Nav.

       In short, Nav has not produced evidence establishing a substantial likelihood that it will

prevail on its claim that Fugate breached the non-compete clause by providing consulting services

to Pro Finance and Titanium Capital.

II.    BUSINESS LOAN BROKER DIRECTORY

       On the day        of his     termination, Fugate created      a Facebook      group titled

BusinessLoanBroker.com. He posted only two messages to the group. First, he stated that he was

going to make an announcement. Second, he stated that he was postponing the announcement

because he had received a cease-and-desist letter regarding the group. Fugate testified that he had

intended to announce the launch of a free business loan broker directory that he would set up at

the BusinessLoanBroker.com web address. He believed that a free directory was a good way to

maintain his status within the business loan broker community without breaching the non-compete

clause. Fugate further testified that after he received the cease-and-desist letter, he stopped all

activity related to the Facebook group. He indicated that he would wait until he received further

clarity on whether he could legally operate and promote the website before moving forward.

       Nav argues that the operation of a free business loan broker directory would breach the

non-compete clause of the At-Will Agreement. Thus, it contends that it is entitled to a preliminary

injunction prohibiting Fugate from doing so. The court, however, determines that Nav has not

shown a substantial likelihood of success on this claim for two reasons.



                                                 12
        First, Nav has not shown that the free directory would be a business. The non-compete

clause does not prohibit Fugate from engaging in competing activities. It bars him from operating

or affiliating with a “business” that competes with Nav or is substantially similar to Nav. Thus, in

order to prevail on its breach of contract claim, Nav must first prove that a free broker directory

and a Facebook group promoting the directory is a business. A “business” is commonly defined

as “[a] commercial enterprise carried on for profits.” Business, BLACK’S LAW DICTIONARY (11th

ed. 2019); see also Madison Const. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 108 (Pa. 1999)

(“Words of common usage in an insurance policy are to be construed in their natural, plain, and

ordinary sense, and [courts] may inform [their] understanding of these terms by considering their

dictionary definitions.” (citations omitted)); S. Ridge Homeowners’ Ass’n v. Brown, 226 P.3d 758,

759 (Utah Ct. App. 2010) (“In interpreting contracts, ‘the ordinary and usual meaning of the words

used is given effect,’” which ‘ordinary meaning . . . is often best determined through standard,

non-legal dictionaries.’” (alteration in original) (citations omitted)). A free broker directory is not

a “business” within the common understanding of that term because it is not an enterprise operated

for profit.

        Second, even if a free broker directory could be defined as a business, Nav has not shown

a substantial likelihood that it will succeed on the broker directory claim. A free directory of

business loan brokers would not compete directly with Nav. Whether such a directory would be

substantially similar to Nav’s business is a closer question. Nav is in the business of convincing

small business owners to use its online search tools to find lenders willing to extend a loan. A free

directory of business loan brokers could be used by small business owners to find a broker, who

would then help the owner find a lender. A free directory is not wholly dissimilar to Nav’s business

model because the directory would be used by the same target customer: business owners looking



                                                  13
for financing. However, there are key differences between Nav and Fugate’s proposed directory.

The directory would not directly match borrowers with lenders; it would help entrepreneurs to find

a broker, who would, in turn, perform this service. Moreover, the evidence currently before the

court indicates that Fugate would not profit from the directory, while Nav presumably earns

commissions for finding loans for small business owners.

       The question of whether a free broker directory is substantially similar to Nav’s business

would be a question for the factfinder after considering all of the relevant evidence. Because the

contours of both Fugate’s proposed directory and Nav’s business model are ill-defined at this stage

of the litigation, it is difficult to accurately predict the outcome of Nav’s claim that the directory

would be substantially similar to Nav’s business.

       Accordingly, Nav has not shown a substantial likelihood that it will prevail on its claim

that the proposed broker directory would violate the non-compete clause.

III.   FUGATE’S MATERIAL BREACH DEFENSE

       At the evidentiary hearing, Fugate argued that Nav failed to show that it would prevail on

the merits for an additional reason—Nav materially breached the Purchase Agreement and the

Employment Agreement, excusing Fugate’s performance under the non-compete clause found in

the At-Will Agreement. Because the Purchase Agreement, the Employment Agreement, and the

At-Will Agreement were signed contemporaneously and the parties agree that they intended these

documents to memorialize a single agreement, the court finds that they form a single contract. See

Sacramento Baseball Club, Inc. v. Great N. Baseball Co., 748 P.2d 1058, 1060 (Utah 1987) (“An

agreement may be a single contract even though it consists of several writings that the parties have

never physically attached to each other.”); Bullfrog Marina, Inc. v. Lentz, 501 P.2d 266, 271 (Utah

1972) (“[W]here two or more instruments are executed by the same parties contemporaneously



                                                 14
. . . and concern the same subject matter, they will be read and construed together so far as

determining the respective rights and interests of the parties, although they do not in terms refer to

each other.”). Accordingly, any material breaches of the Purchase Agreement or the Employment

Agreement on Nav’s part could negate Fugate’s obligations under the At-Will Agreement.

       To evaluate the likelihood that Fugate will prevail on his material breach argument, the

court must first determine the probability of proving the alleged breaches. The court must then

evaluate the likelihood that any breaches would be deemed material.

       First, Fugate argues that Nav breached the Purchase Agreement by failing to transfer 9,932

shares of its common stock to him on the closing date of the acquisition of BLBA in November

2019. Although Nav offered to transfer the stock to Fugate 14 months later, Nav would only

complete the transfer if Fugate signed a separate Adoption Agreement. There appears to be no

question that Nav breached the letter of the Purchase Agreement. But it less clear whether Nav’s

tardy and conditional offer to transfer the stock would constitute substantial performance, which

would preclude a finding of material breach. See In re Mobilactive Media, LLC, No. CIV.A. 5725-

VCP, 2013 WL 297950, at *14 (Del. Ch. Jan. 25, 2013) (“[E]quity . . . . will disregard a forfeiture

occasioned by failure to comply with the very letter of an agreement when it has been substantially

performed.”).

       Second, Fugate argues that Nav breached the Employment Agreement by refusing to remit

the full amount of the severance pay and benefits outlined in that contract. Under the Employment

Agreement, Nav could avoid its severance pay obligations if it fired Fugate for “cause,” which is

defined by the contract to be:

                fraud, embezzlement, theft, . . . [Fugate’s] gross misconduct that is
                materially injurious to [Nav], . . . [Fuagte’s] continued substantial
                violations of his employment duties after [Fugate] has received a
                written demand for performance from [Nav] that specifically sets

                                                 15
               forth the factual basis for [Nav’s] belief that [Fuagte] has not
               substantially performed his duties; and . . . [Fugate’s] conviction of,
               or plea of nolo contendere to, a felony.

Nav asserted that it terminated Fugate for cause because it had provided a “written demand for

performance” through Jensen’s instant messages and text messages to him. But whether informal

instant messages and text messages constitute a “written demand” is questionable. Moreover, it is

somewhat doubtful that Jensen’s informal criticisms and vague statement that he needed to know

whether Fugate would “step up through November” constituted a “demand for performance . . .

that specifically sets forth the factual basis for [Nav’s] belief that [Fuagte had] not substantially

performed his duties.” Thus, although more facts may be forthcoming, Fugate has made a strong

showing that Nav terminated him without cause and failed to offer him the severance package to

which he was entitled under the Employment Agreement.

       Of course, breaches of the Purchase Agreement and the Employment Agreement would

only excuse Fugate’s performance under the non-compete clause if those breaches are deemed

material. The question of whether a breach is material is a fact question for the jury. Ewell v. Those

Certain Underwriters of Lloyd’s, London, No. CIV.A.S09C-07-031RFS, 2010 WL 3447570, at *7

(Del. Super. Ct. Aug. 27, 2010); Orlob v. Wasatch Med. Mgmt., 124 P.3d 269, 275 (Utah Ct. App.

2005). Whether a breach is material turns on the following factors:

               (a) the extent to which the injured party will be deprived of the
               benefit which he reasonably expected; (b) the extent to which the
               injured party can be adequately compensated for the part of that
               benefit of which he will be deprived; (c) the extent to which the party
               failing to perform will suffer forfeiture; (d) the likelihood that the
               party failing to perform will cure his failure, taking account of all
               the circumstances; (e) the extent to which the behavior of the party
               failing to perform comports with standards of good faith and fair
               dealing.

Ewell, 2010 WL 3447570, at *6 (citing RESTATEMENT (SECOND) OF CONTRACTS § 241 (1981));

Cross v. Olsen, 303 P.3d 1030, 1036 (Utah Ct. App. 2013) (same). The question of whether any

                                                 16
breaches of the Purchase Agreement and the Employment Agreement were material turns on a

multi-factor analysis involving facts that the parties have not yet presented to the court. Thus, it is

difficult to predict whether Fugate will prevail on his material breach argument. But Nav has not

come forward with evidence conclusively disproving Fugate’s material breach theory. Because

there is a reasonable possibility that Fugate will succeed on the merits, his material breach

argument contributes to the uncertainty as to who will prevail on Nav’s breach of contract claim.

IV.     CONCLUSION

        To obtain a preliminary injunction, Nav must show a substantial likelihood that it will

prevail on the merits of its claim that Fugate has or will breach the non-compete clause. In other

words, Nav must demonstrate more than a bare probability of success; it must prove that the

likelihood of prevailing is substantial. Moreover, Nav must make a “clear showing” that it has met

it burden. See Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). For the reasons stated above, it is

difficult to predict which party might prevail on Nav’s breach of contract claim at this juncture.

Because there is substantial doubt as to which party will ultimately succeed in the end, Nav has

not met its burden of proving a substantial likelihood of success on the merits.

        Establishing a likelihood of success is a necessary requirement for a preliminary injunction.

Peterson v. Kunkel, 492 F. Supp. 3d 1183, 1193–94 (D.N.M. 2020) (“Likelihood of success on the

merits is the threshold issue . . . .”). Accordingly, the court need not address the other prerequisites

for granting an injunction. Nav.’s motion for a preliminary injunction is denied.

                                    ORDER OF THE COURT

        The court ORDERS as follows:

        1. Nav’s motion for a preliminary injunction is DENIED.




                                                  17
2. The temporary restraining order entered by the court on June 23, 2021, is hereby

   dissolved.

      DATED July 15, 2021.
                                  BY THE COURT



                                  ______________________________
                                  Jill N. Parrish
                                  United States District Court Judge




                                    18
